DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6-7, filed 11 July 2022, with respect to the rejection of claims under U.S.C. § 102 have been fully considered and not are persuasive. 
Regarding claims 1-6, 13, 15, and 17, applicant argues that at least the incorporation of the limitations of claim 12 into independent claim 1 makes claim 1 allowable over Ladisch because claim 12 wasn’t rejected over Ladisch in the previous office action. The examiner respectfully disagrees because, even though Ladisch does not explicitly state “analyte comprises nucleic acid”, nucleic acids are inherent in Ladisch because the analyte in Ladisch is a biological cell which inherently includes nucleic acids by evidence of the article from the Encyclopedia Britannica on nucleic acids, which is not relied upon to teach any limitation, but which is nevertheless clarifies that nucleic acids are present in cells).  As a result, the rejection is respectfully maintained accordingly.
Regarding claims 50 and 51, applicant argues that independent claim 50 doesn’t teach “the analyte comprises amino acids”. The examiner respectfully disagrees because  nucleic acids are inherent in Ladisch because the analyte in Ladisch can be a biological cell which inherently includes nucleic acids by evidence of the article from the Encyclopedia Britannica on nucleic acids, which is not relied upon to teach any limitation, but which is nevertheless clarifies that nucleic acids are present in cells). In addition, Ladisch teaches “particles that may be isolated include organisms, spores, and nano-particles … viruses that may be isolated include bacteriophage, non-enveloped viruses, such as picoRNAvirus” (see [0020]). Non-enveloped viruses contain mostly nucleic acid at the nanoscale. As a result, the rejection is respectfully maintained accordingly.
Applicant’s arguments, see page 7-10, filed 11 July 2022, with respect to the rejection of claims under U.S.C. §103 have been fully considered and are not found persuasive. 
Regarding claims 1, 13-16, 18 and 44-46, applicant argues the cited prior art does not teach all the limitations in independent claims 1 and 22. Specifically regarding claim 1, applicant argues that the combination of Ismagilov and Ladish does not teach “[a] method... wherein the analyte comprises nucleic acids...wherein the analyte has a concentration within the sample of 500 entities/mL or less” as recited in claim 1.
In response to the argument, the examiner respectfully disagrees because the examiner believes the prior art teaches the limitations of claim 1. Specifically to the limitations argued regarding claim 1, the examiner notes that claim 1 doesn’t appear to require concentrating nucleic acids. Instead, claim 1 requires an analyte to include nucleic acids,  the analyte having a concentration within the sample of 500 entities/mL or less. With the clarifications in mind the examiner notes that the Ismagilov reference teaches analytes including nucleic acids (see [00521], which recites “[a]nalytes can comprise nucleic acids” in [00521]) and that the Ladisch reference teaches an analyte having a concentration within the sample of 500 entities/mL or less (see [0010] and [0137], which recites “runs using design concentrations of 10 cells/mL, 100 cells/mL, […]”, where the entity is a biological cell including nucleic acids). 
Regarding claim 22, applicant argues that none of the references teach "[a] method... comprising... amplifying the analyte within the container, wherein the analyte comprises nucleic acids and wherein the flowing and amplifying are performed in 1 hour or less.
In response to the argument, the examiner respectfully disagrees because the examiner believes the prior art teaches the limitations of claim 22. Specifically, the examiner notes that claim 22 doesn’t appear to require concentrating nucleic acids. Instead, claim 22 requires concentrating an analyte and amplifying the analyte comprising nucleic acid. With the clarifications in mind the examiner notes that the Ismagilov reference teaches analytes including nucleic acids (see [00521], which recites “[a]nalytes can comprise nucleic acids” in [00521]) and amplifying the analyte (see [00504]) the analyte within the container (see [00539] which recites “amplification and detection can occur directly on the capture matrix without the need for elution”) and Ladisch teaches flowing is performed in 1 hours or less (see [0100], which recites “[a] volume of 50 ml of bacteria in PBS buffer was pushed through the membrane at 5 ml/min”, a volume of 50 ml flowing at rate 5 ml/min would take about 10 min).   
Applicant also argues that a person of ordinary skill in the art would find no expectation of success in the combination of Ismagilov and Ladish because Ismagilov discloses membranes for the capture of a nucleic acid analytes whereas Ladish teaches a membrane for the capture of cell analytes underscoring that cells and nucleic acids are different. 
In response to applicant’s argument that there would be no expectation of success in the combination, the examiner recognizes a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007). In this case, there is an expectation of success because there is a motivation to combine the references and the references retain their respective functions of capturing an analyte. In addition, Ladisch teaches “particles that may be isolated include organisms, spores, and nano-particles … viruses that may be isolated include bacteriophage, non-enveloped viruses, such as picoRNAvirus” (see [0020]). Non-enveloped viruses contain mostly nucleic acid at the nanoscale. Moreover, “only a reasonable expectation of success, not absolute predictability, is necessary for a conclusion of obviousness.” In re Longi, 759 F.2d 887, 897 (Fed. Cir. 1985).
Because there is a motivation to combine and the references retain their respective functions, a person of ordinary skill would have an expectation of success combining the references. In addition, the combination teach the limitations claimed. As a result, the obviousness rejections are respectfully maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 6, 9, 13, 15, 17 and 50-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ladisch et al (USPGpub 2005/0244943).
Regarding claim 1, Ladisch teaches a method of detecting a low concentration analyte in a sample (see [0010] and [0137], which recites “runs using design concentrations of 10 cells/mL, 100 cells/mL, and 1000 cells/mL), the method comprising: 
a. flowing a sample (i.e. running a sample through a recovery membrane, see Figure 1 and [0055], which recites “the Preparation Buffer has passed through the membranes before the samples are run“) comprising the low concentration analyte through a porous membrane (referred to as a poly-(L-lysine)-modified polycarbonate membrane in [0207]) coated with a capture matrix (which has antibodies which selectively capture an organism i.e. an analyte) and thereby capturing analyte on the coated membrane (see [0095], which recites “selective capture of one living microorganism from another by an antibody immobilized on a lysine-modified polycarbonate membrane”), wherein the analyte comprises nucleic acid (wherein even though Ladisch does not explicitly state “analyte comprises nucleic acid”, nucleic acids are inherent in Ladisch because the analyte in Ladisch is a biological cell which inherently includes nucleic acids by evidence of the article from the Encyclopedia Britannica on nucleic acids, which is not relied upon to teach any limitation, but which is nevertheless brought to attention to clarify that nucleic acid is present in cells); and 
b. detecting the captured analyte (see claim 25 which recites “detecting the viable organism” analyte), wherein the analyte has a concentration within the sample of 500 entities/mL or less (see [0137], which recites “runs using design concentrations of 10 cells/mL, 100 cells/mL, and 1000 cells/mL), and wherein the flowing is performed in 1 hour or less (see [0100], which recites “[a] volume of 50 ml of bacteria in PBS buffer was pushed through the membrane at 5 ml/min”, a volume of 50 ml flowing at rate 5 ml/min would take about 10 min).   
Regarding claim 2, Ladisch teaches the method of claim 1, wherein the analyte has a concentration within the sample of 100 entities/mL or less (see [0010] and [0137], which recites “runs using design concentrations of 10 cells/mL, 100 cells/mL, and 1000 cells/mL),  
Regarding claim 3, Ladisch teaches the method of claim 1, wherein the analyte has a concentration within the sample of 10 units /mL or less (see [0010] and [0137], which recites “runs using design concentrations of 10 cells/mL, 100 cells/mL, and 1000 cells/mL). 
Regarding claim 4, Ladisch teaches the method of claim 1, wherein the flowing is performed in 30 min or less (see [0100], which recites “[a] volume of 50 ml of bacteria in PBS buffer was pushed through the membrane at 5 ml/min”, a volume of 50 ml flowing at rate 5 ml/min would take about 10 min).
Regarding claim 5, Ladisch teaches the method of claim 1, wherein the flowing is performed in 10 min or less (see [0100], which recites “[a] volume of 50 ml of bacteria in PBS buffer was pushed through the membrane at 5 ml/min”, a volume of 50 ml flowing at rate 5 ml/min would take about 10 min).  
Regarding claim 6, Ladisch teaches the method of claim 1, wherein the sample is flowed through the coated membrane at a rate of 0. 1 mL/minute or greater, 0.5 mL/minute or greater, or 1 mL/minute or greater (see [0100], which recites “[a] volume of 50 ml of bacteria in PBS buffer was pushed through the membrane at 5 ml/min”, a volume of 50 ml flowing at rate 5 ml/min would take about 10 min).
Regarding claim 9, Ladisch teaches the method of claim 1, wherein the sample has a volume of 20 mL or greater (see [0012], which recites “concentration of organisms in a large volume of liquid, e.g., 200 ml, to very minute volumes, e.g., 10 μL”)
Regarding claim 13, Ladisch teaches the method of claim 1, wherein detecting the captured analyte comprises performing nucleic acid amplification (see [0043], which recites “once isolated the organism may be detected using […] PCR,”, detecting a captured (isolated ) analyte organism by performing  a polymerase chain reaction PCR includes nucleic acid amplification). 
Regarding claim 15, Ladisch teaches the method of claim 1, wherein the coated membrane material (referred to as a poly-(L-lysine)-modified polycarbonate membrane in [0207]) comprises a matrix comprising a polymeric material (i.e. poly-(L-lysine), a polymeric material)
Regarding claim 17, Ladisch teaches the method of claim 15, wherein the polymeric material comprises poly-L- lysine (see [0207]).
Regarding claim 50, Ladisch teaches a low concentration analyte capture device (which corresponds to the components of a kit in operation, see [0049]), the device comprising: 
a. a housing (referred to as a cell recovery membrane holder 30 in [0053] and illustrated in Figure 1, see [0053], which recites “[a] Pre-filter is centered of a 47 mm holder and then a Cell Recovery Membrane is centered on a 25 mm holder. O-rings on top of the membranes are located and the holders sealed”);     
b. a porous membrane (which is inherently porous because the membrane is permeable to a liquid sample) coated with a capture matrix (i.e. modified polycarbonate membrane, see [0096]) , said coated membrane operatively coupled to the housing (i.e. cell recovery membrane holder) and configured to capture (see [0095], which recites “selective capture of one living microorganism from another by an antibody immobilized on a lysine-modified polycarbonate membrane”, see [0137], which recites “runs using design concentrations of 10 cells/mL, 100 cells/mL, and 1000 cells/mL), and wherein the flowing is performed in 1 hour or less )  and thereby concentrate analyte from a sample flowed therethrough by 1000 X or more (see [0042], which recites “create a concentration in the recovery buffer of 10 times greater […] , at least 1000 times greater, or at least 1500 times greater than the concentration of organisms in the organism-containing liquid component”)  in 30 min or less (see [0137], which recites “runs using design concentrations of 10 cells/mL, 100 cells/mL, and 1000 cells/mL), and wherein the flowing is performed in 1 hour or less (see [0100], which recites “[a] volume of 50 ml of bacteria in PBS buffer was pushed through the membrane at 5 ml/min”, a volume of 50 ml flowing at rate 5 ml/min would take about 10 min) wherein the analyte comprises nucleic acids (even though Ladisch does not explicitly state “analyte comprises nucleic acid”, nucleic acids are inherent in Ladisch because the analyte in Ladisch is a biological cell which inherently includes nucleic acids by evidence of the article from the Encyclopedia Britannica on nucleic acids, which is not relied upon to teach any limitation, but which is nevertheless brought to attention to clarify that nucleic acid is present in cells).   
Regarding claim 51, Ladisch teaches the device of claim 50, wherein the housing (referred to a as a cell recovery membrane holder 30 in [0053] and illustrated in Figure 1, see [0053], which recites “[a] Pre-filter is centered of a 47 mm holder and then a Cell Recovery Membrane is centered on a 25 mm holder. O-rings on top of the membranes are located and the holders sealed”) comprises a container (referred to as a cell recovery membrane holder 30 in [0053] and illustrated in Figure 1”) and the coated membrane is positioned within the container (i.e. a sealed holder) (see [0053], which recites “[a] Pre-filter is centered of a 47 mm holder and then a Cell Recovery Membrane is centered on a 25 mm holder. O-rings on top of the membranes are located and the holders sealed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 13-18, 22, 44 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov et al (International Publication WO 2015/009967) in view of Ladisch et al (USPGpub 2005/0244943).
Regarding claim 1, Ismagilov teaches a method of detecting a low concentration analyte in a sample (see [00494] and [00492], which recites “initial analyte concentrations of 1000 picomolar”), the method comprising: 
a. flowing a sample comprising the low concentration analyte through a porous membrane coated with a capture matrix (see [00480], which recites “hydrophobic materials can selectively block flow on particular sections, while all liquid flows through the remaining sections of the membrane”) and thereby capturing analyte on the coated membrane (see [00395]], which recites “FIG. 16 shows exemplary results from using chitosan-coated membranes to capture and amplify DNA from different volumes) wherein the analyte comprises nucleic acid (wherein even though Ladisch does not explicitly state “analyte comprises nucleic acid”, nucleic acids are inherent in Ladisch because the analyte in Ladisch is a biological cell which inherently includes nucleic acids by evidence of the article from the Encyclopedia Britannica on nucleic acids, which is not relied upon to teach any limitation, but which is nevertheless brought to attention to clarify that nucleic acid is present in cells); and 
b. detecting the captured analyte (see [00467], which recites “devices and methods for detection and quantification of analytes using digital units for capture” and [00405], which recites “FIG. 24 shows an exemplary design of a depletion assay using digital units and capture regions to measure the concentration of analyte (e.g., biomarker for traumatic brain injury) in a sample”, detecting a captured analyte is being interpreted as measuring the concentration of an analyte in a capture region). 
Ismagilov teaches “for low concentration  the sample can deplete rapidly and the concentration of analyte in the sample could be related to the digital signal or signal intensity” in [00502] which indicates a benefit having a low concentration analyte. 
Ismagilov does not explicitly teach a method of detecting low concentration of an analyte in a sample wherein the analyte has a concentration within the sample of 500 entities/mL or less and wherein the flowing is performed in 1 hour or less. 
In the analogous art of concentrating samples containing an analytes and detecting analytes, Ladisch teaches a method of detecting a low concentration analyte in a sample (see [0010], which recites “the methods allow rapid concentration and detection of organisms from large volumes of organism-containing liquids”), wherein the analyte has a concentration within the sample of 500 entities/mL or less (see [0010] and [0137], which recites “runs using design concentrations of 10 cells/mL, 100 cells/mL, and 1000 cells/mL”, an entity is being interpreted as a cell) and wherein the flowing is performed in 1 hours or less (see [0100], which recites “[a] volume of 50 ml of bacteria in PBS buffer was pushed through the membrane at 5 ml/min”, a volume of 50 ml flowing at rate 5 ml/min would effectively take 10 min).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flowing time of Ladisch into the undisclosed flowing time of for the benefit of Ismagilov for the benefit of rapidly processing large volumes of sample (see [0012] of Ladisch, which recites “[be]cause often the assay is used to detect as little as 1000 cells per liter, large volumes of the sample must be processed rapidly. Consequently, in certain examples, 200 ml of liquid is concentrated down to 10 ul in less than 30 minutes”) 
Regarding claim 2, the combination of Ismagilov and Ladisch teaches the method of claim 1, wherein the analyte has a concentration within the sample of 100 entities/mL or less (see [0010] and [0137] of Ladisch, which recites “runs using design concentrations of 10 cells/mL, 100 cells/mL, and 1000 cells/mL),  
Regarding claim 3, the combination of Ismagilov and Ladisch teaches the method of claim 1, wherein the analyte has a concentration within the sample of 10 units /mL or less (see [0010] and [0137] of Ladisch, which recites “runs using design concentrations of 10 cells/mL, 100 cells/mL, and 1000 cells/mL). 
Regarding claim 4, the combination of Ismagilov and Ladisch teaches the method of claim 1, wherein the flowing is performed in 30 min or less (see [0100] of Ladisch, which recites “[a] volume of 50 ml of bacteria in PBS buffer was pushed through the membrane at 5 ml/min”, a volume of 50 ml flowing at rate 5 ml/min would take about 10 min).
Regarding claim 5, the combination of Ismagilov and Ladisch teaches the method of claim 1, wherein the flowing is performed in 10 min or less (see [0100] of Ladisch, which recites “[a] volume of 50 ml of bacteria in PBS buffer was pushed through the membrane at 5 ml/min”, a volume of 50 ml flowing at rate 5 ml/min would take about 10 min).  
Regarding claim 6, the combination of Ismagilov and Ladisch teaches the method of claim 1, wherein the sample is flowed through the coated membrane at a rate of 0. 1 mL/minute or greater, 0.5 mL/minute or greater, or 1 mL/minute or greater (see [0100] of Ladisch, which recites “[a] volume of 50 ml of bacteria in PBS buffer was pushed through the membrane at 5 ml/min”, a volume of 50 ml flowing at rate 5 ml/min would take about 10 min).
Regarding claim 9, the combination of Ismagilov and teaches the method of claim 1, wherein the sample has a volume of 20 mL or greater (see [0012] of Ladisch, which recites “concentration of organisms in a large volume of liquid, e.g., 200 ml, to very minute volumes, e.g., 10 μL”)
Regarding claim 13, the combination of Ladisch and Ismagilov teaches the method of claim 1, wherein detecting the captured analyte comprises performing nucleic acid amplification (see [0043] of Ladisch, which recites “once isolated the organism may be detected using […] PCR”, detecting a captured analyte organism by performing  a polymerase chain reaction PCR which includes nucleic acid amplification).
Regarding claim 14, the combination of Ladisch and Ismagilov teaches the method of claim 13, wherein the coated membrane (i.e. polymer membrane, see [00371]) is in a container (which corresponds to the location where a detection reaction occurs) and the nucleic acid amplification is performed (see [00336], which recites “detection reaction comprises nucleic acid amplification”) while the captured analyte is in the container (see [00340] which recites “sample chamber comprises separation media capable of capturing said analyte”, and [00341], which recites “separation media is compatible with said detection reaction”, and further see [00556], which recites “[a]fter capture of the analyte from a large volume of fluid, amplification and detection can occur directly on the capture matrix without the need for elution. For example, both LAMP (loop mediated isothermal amplification) and PCR (polymerase chain reaction) can be performed with 200 copies of lambda phage DNA on a polypropylene membrane functionalized with a charge-switch chitosan hydrogel”, in other words, amplification can be performed on a polypropylene-coated membrane functionalized with a charge-switch chitosan hydrogel).
Regarding claim 15, the combination of Ladisch and Ismagilov teaches the method of claim 1, wherein the coated membrane material (see [00480] of Ismagilov) comprises a matrix comprising a polymeric material (referred to as a chitosan-coated membrane, see [00491], which recites “a chitosan-coated membrane can isolate nucleic acids from samples with a concentrating factor of about 1000-fold”). 
Regarding claim 16, the combination of Ladisch and Ismagilov teaches the method of claim 15, wherein the coated membrane comprises chitosan (referred to as a chitosan-coated membrane in [00491] of Ismagilov).
Regarding claim 17, the combination of Ismagilov and Ladisch teaches the method of claim 15, wherein the polymeric material comprises poly-L- lysine (see [0207] of Ladisch).
Regarding claim 18, the combination of Ladisch and Ismagilov teaches the method of claim 1, wherein flowing the sample through the coated membrane comprises concentrating the sample on the membrane by 1000 X or more (see [00491], which recites “a chitosan-coated membrane can isolate nucleic acids from samples with a concentrating factor of about 1000-fold”). 
Regarding claim 22, Ismagilov teaches a method of performing in-situ amplification (see [00556], which recites “[a]mplification was then performed in situ”)  on a sample (which is a mixture droplet containing lambda phage DNA), the method comprising:
a. flowing the sample (i.e. mixture droplet containing lambda phage DNA) comprising a first concentration of an analyte (see [00556], which recites “200 copies of lambda phage DNA) through a porous membrane (referred to as a polypropylene membrane functionalized with a charge-switch chitosan hydrogel in [00556]) coated with a capture matrix (see [00562], which recites “DNA captured for 3D matrices coated using 10 mg/mL and 5 mg/mL chitosan solutions”) in a container (see [00480]) and thereby capturing analyte with the coated membrane to provide a captured sample comprising a second concentration of analyte which is 1000 X or more than the first concentration (see [00491], which recites “a chitosan-coated membrane can isolate nucleic acids from samples with a concentrating factor of about 1000-fold (e.g., 5 milliliter (mL) to 5 microliter. This can allow isolation of analytes, such as free DNA or RNA, with concentrating factors of up to 1000-fold”); and 
b. amplifying (see [00504]) the analyte within the container (see [00539] which recites “amplification and detection can occur directly on the capture matrix without the need for elution”) (see [00556], which recites “[a]mplification was then performed in situ”) wherein the analyte comprises nucleic acid (see [00556], which recites “200 copies of lambda phage DNA”, wherein DNA is a nucleic acid). 
Ismagilov teaches “for low concentration  the sample can deplete rapidly and the concentration of analyte in the sample could be related to the digital signal or signal intensity” in [00502] which indicates a benefit having a low concentration analyte. 
While Ismagilov teaches amplification being performed in less than 1 hour (see [00582], which recites “1 cycle of 3 min at 98°C, followed by 41 cycles of 20 sec at 95°C/20 sec at 62°C/15 sec at 72°C”), Ismagilov does not explicitly disclosed the time under which flowing is performed. The phrase “flowing and amplification are performed in less than 1 hour or less” is being interpreted as the time to complete flowing and the time to complete amplification together added to a cumulative time of 1 hour or less. 
In the analogous art of detecting analytes, Ladisch teaches flowing is performed in 1 hours or less (see [0100], which recites “[a] volume of 50 ml of bacteria in PBS buffer was pushed through the membrane at 5 ml/min”, a volume of 50 ml flowing at rate 5 ml/min would take about 10 min).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flowing time of Ladisch into the undisclosed flowing time of for the benefit of Ismagilov for the benefit of rapidly processing large volumes of sample (see [0012] of Ladisch, which recites “[be]cause often the assay is used to detect as little as 1000 cells per liter, large volumes of the sample must be processed rapidly. Consequently, in certain examples, 200 ml of liquid is concentrated down to 10 ul in less than 30 minutes”).
Regarding claim 44, the combination of Ladisch and Ismagilov teaches the method of claim 1 wherein the membrane is cylindrical (see Figure 1 of Ismagilov which shows fluorescent DNA bound to four layers of polymer membrane after DNA solution was flowed through the cylindrical membrane stack”) and has a membrane radius of 2 mm or less (see [00556], which recites “[m]embranes, as shown in FIG. 1, were cut into 2mm diameter rounds”).
Regarding claim 45, the combination of Ladisch and Ismagilov teaches the method of claim 44, wherein the membrane has a pore radius ranging from 0.5 to 20 μm (see [00599], which teaches a pore radius of approximately 10 micrometers). 
Regarding claim 46, the combination of Ladisch and Ismagilov teaches the method of claim 45, wherein the membrane has a thickness ranging from 0.3 to 3500 μm (see [00599], which teaches a membrane with a thickness of 10 micrometers).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797